Exhibit FORM OF HOME FEDERAL BANCORP LONG-TERM INCENTIVE PLAN AWARD AGREEMENT , I am pleased to inform you that the Compensation Committee of the Board of Directors of Home Federal Bancorp (the “Compensation Committee”) has granted you an award as described in this Award Agreement and Exhibit A attached hereto (this Agreement”) and as described in the Home Federal Bancorp Long-Term Incentive Plan, as amended (the “Plan”).Capitalized terms used herein but not otherwise defined herein shall have the meaning ascribed to such terms in the Plan.If you do not have your copy of the Plan, one will be provided upon your written request to the Company at its headquarters to the attention of the Chairman of the Compensation Committee. 1.
